Citation Nr: 1743555	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to serviced connection for a bilateral foot disability, to include flat feet.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2013.  A Statement of the Case (SOC) was issued in December 2013.  A timely VA Form 9 was received in January 2014.  A Supplemental Statement of the Case (SSOC) was issued in September 2015.

In his VA Form 9, the appellant requested a travel Board hearing.  In correspondence received in September 2014, the appellant changed his request to a videoconference Board hearing.  A videoconference Board hearing before a Veterans Law Judge was scheduled for February 10, 2017.  A February 2017 Report of General Information states that the appellant requested that his hearing be rescheduled as his representative was unable to attend on February 10.  The appellant was sent a March 2017 letter informing him of the time and place of the rescheduled Board hearing in April 2017.  The appellant failed to appear for the proceeding and neither furnished an explanation for his failure to appear, nor requested a postponement or another hearing.  Thus, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

I.  Representation

On his January 2014 VA Form 9, the appellant stated that he needed help from someone to "put together a case."  The Board also notes that, although the appellant stated in February 2017 that his representative was unable to attend his video Board hearing scheduled that month, there is no current and valid VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Individual as Claimant's Representative, in the claims file.  As such, the appellant is currently unrepresented with respect to the claims at issue in this appeal.  The appellant is advised that, if he would like representation with respect to this matter, he should submit a completed VA Form 21-22 or 21-22a in favor of his chosen representative.  See 38 C.F.R. §§ 20.602 - 20.605.  While the case is in remand status, the appellant should be given the opportunity to appoint a representative. 

II.  Medical Records

Contrary to the appellant's contentions, the Board notes that the appellant's service treatment and service personnel records have been associated with the claims file.

On an Authorization and Consent to Release Information to the Department of Veterans Affairs received in July 2013, the appellant stated that he received an electric wheelchair recently and was to undergo a bilateral leg operation soon to correct problems, which the appellant states were caused by his feet.  It is unclear if this operation was to be performed at a VA or private facility; however, in other statements by the appellant, he has reported that he only receives medical care from VA.

Upon remand, the RO should ensure that all of the appellant's VA medical records have been associated with the claims file.  The appellant should also be contacted and invited to submit or identify any other medical records that may be relevant to his claims.

III.  Social Security Administration (SSA) Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case, the record includes a March 2010 Supplemental Security Income Request for Information from SSA, completed by VA.  Thus, there may exist SSA records that may be relevant to the claims of service connection for bilateral hearing loss and bilateral flat feet.  It does not appear that any other SSA records have been received, or that SSA has indicated that records do not exist or that further efforts to obtain them would be futile.  

Thus, a remand is warranted to enable the RO to undertake appropriate efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

IV.  Hearing Loss Opinion

The appellant's February 1972 Report of Medical Examination was essentially normal.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
10
LEFT
20
15
15
--
20

The appellant had no disqualifying defects or communicable diseases noted in March 1972.

On his February 1972 Report of Medical History, the appellant stated that he was in good health.  He denied having or having had hearing loss.

A January 1974 Report of Medical Examination was normal.  "Mouth and throat," "ears," and "identifying body marks, scars, tattoos" were normal.  Nothing else was marked as normal or abnormal under Clinical Evaluation.  Hearing was not tested; however, an H-1 profile was assigned.  The appellant was noted to be in good health; and his health records had been reviewed.  No contemporaneous Report of Medical History was completed.

In a physical profile block on an examination report, there are six categories (P,U,L,H,E,S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").

In a Statement in Support of Claim received in December 2011, the appellant stated that he was exposed to field artillery and cannon blasts, and must wear hearing aids.

The appellant was afforded a VA examination for his hearing loss claim in January 2012.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
45
LEFT
40
35
65
60
60

The 1000-4000 Hertz average was 46 decibels in the right ear and 55 in the left.  Speech recognition using the Maryland CNC word list was 94 percent in the right ear and 74 percent in the left.  He was diagnosed with bilateral sensorineural hearing loss.  

The VA examiner stated that a medical opinion regarding the etiology of the appellant's hearing loss could not be rendered without resort to speculation because no hearing testing of any type occurred during the January 1974 separation examination and the appellant had some history of occupational noise exposure in welding and driving a truck.  Hearing loss did not exist prior to active service based upon the appellant's February 1972 entrance examination.  The VA examiner did, however, opine that the appellant's tinnitus was at least as likely as not caused by or a result of military noise exposure, based solely upon the history provided by the appellant.  

According to his DD-214, the appellant's Military Occupational Specialty (MOS) was Pershing Communications Specialist.  The related civilian occupation was radio operator.  In a statement received in January 2003, the appellant stated that his MOS was radio operator.  However, in a statement received in December 2011, he reported that his MOS was field artillery.

The Board finds that the medical opinion rendered is inadequate.  The examiner did not discuss the appellant's contentions that he was exposed to field artillery and cannon fire.  Thus, a remand is warranted in order to obtain an addendum medical opinion which discusses the appellant's lay contentions and the January 1974 Report of Medical Examination which states that the appellant had an H-1 hearing profile.  If the examiner deems it necessary, the appellant should be scheduled for another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

V.  Flat Feet Examination

The appellant's February 1972 Report of Medical Examination was essentially normal.  The appellant had no disqualifying defects or communicable diseases noted in March 1972.

On his February 1972 Report of Medical History, the appellant stated that he was in good health.  He denied having or having had foot trouble.

A September 1972 clinical note states that the appellant was seen for discoloration in the left foot, big toe, due to wearing shoes that were too small.  Hematoma was observed under the nail, and pressure was relieved.  A November 1972 clinical note states that the appellant again had discoloration under the toenail of the left foot.  Again, hematoma was observed under the nail, and pressure was relieved.

A January 1974 Report of Medical Examination was normal.  "Mouth and throat," "ears," and "identifying body marks, scars, tattoos" were normal.  Nothing else was marked as normal or abnormal under Clinical Evaluation.  The appellant was noted to be in good health; and his health records had been reviewed.  No contemporaneous Report of Medical History was completed.

A September 2003 clinical note states that the appellant was referred to physical therapy for orthotics for flat feet.  Another September 2003 clinical note states that an X-ray was performed and degenerative joint disease (DJD) was noted at the metatarsophalangeal (MTP) joint due to stress.  He was diagnosed with pes planus.

In a Statement in Support of Claim received in December 2011, the appellant stated that he did not expect to be allowed to join the Army in 1972 because he had flat feet.  He stated that he complained about his feet, back, and neck during basic training, but his complaints were ignored.  He stated that he believes his active service, including being on his feet in full gear made his feet worse, and that damage to his feet also caused damage to his neck and back.  He opined that he "should never have been admitted into the Army because of the extra strain of back and neck."

The appellant was afforded a VA examination in September 2015.  The claims file was reviewed.  The appellant was diagnosed with bilateral flat feet.  It was noted that he had first been diagnosed in 2002.  The appellant reported that his bilateral flat feet disability was due to injuries incurred in service from wear and tear, particularly from wearing full gear and exercising.  He reported currently experiencing foot pain, along with flat feet.  He was noted to use a wheelchair regularly.  Imaging studies were performed and degenerative or traumatic arthritis was not documented.  The VA examiner noted that the appellant's flat feet were easily treatable with shoe inserts and special shoes, neither of which the appellant had with him the day of the examination.

An opinion was offered as to the etiology of the appellant's bilateral flat foot disability.  The entire claims file was not reviewed; rather, only service treatment records were reviewed.  The VA examiner opined that it was less likely than not that the appellant's flat feet disability was incurred in or caused by his active service because it is very a common diagnosis in the general population.  The examiner explained that flat feet can be caused by malalignment from birth, trauma from tendon ruptures, and general wear and tear.  Thus, it was less likely than not that the appellant's flat feet were due to in-service wear and tear.  The examiner noted that many people have flat feet who are not veterans or on active duty, and even more people that were in service do not have flat feet.

The Board finds that the medical opinion rendered is inadequate because it does not address the appellant's lay contentions, it does not address the in-service clinical notes related to the appellant's left foot, it is internally inconsistent with respect to whether the entire claims file was reviewed, and the examiner did not address the September 2003 clinical note which stated DJD of the MTP joint was present.  Thus, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the appellant as to whether he desires representation.  Provide the appellant with VA Forms 21-22 and 21-22a.  The AOJ should request that, should the appellant desire to be represented, a completed and signed VA Form 21-22 or 21-22a be submitted.

2.  Take appropriate steps to contact the appellant and request that he identify all VA and non-VA health care providers, other than those records are already associated with the appellant's claims file, that have treated him since service for his claimed disabilities.  

Updated VA treatment records should be associated with the claims file.

The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  The appellant may submit medical records directly to VA.

3.  Undertake appropriate efforts to obtain copies of SSA records pertaining to the appellant's award of disability benefits, to include copies of any decisions rendered and the records upon which such decisions were based.  If a negative response is received, such should be associated with the claims file.

4.  After the first three directives have been substantially complied with, request from an appropriate examiner a medical opinion regarding the nature and etiology of the appellant's hearing loss.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the examination, and the examination report should include discussion of the appellant's documented medical history and assertions.  

If the examiner determines that examination of the appellant is necessary in order to provide fully-reasoned medical opinions, the appellant should be scheduled for such.  All necessary tests and studies, to include imaging studies, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The appellant's hearing was not tested during his separation examination; however, he was assigned an H-1 profile.  Ears were noted to be normal.  In a Statement in Support of Claim received in December 2011, the appellant reported that he was exposed to field artillery and cannon blasts, and must wear hearing aids.  According to his DD-214, the appellant's MOS was Pershing Communications Specialist.  The related civilian occupation was radio operator.  In a statement received in January 2003, the appellant stated that his MOS was radio operator.  However, in a statement received in December 2011, he reported that his MOS was field artillery.  The January 2012 VA examiner noted that the appellant had some history of occupational noise exposure from welding and driving a truck.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's bilateral hearing loss was caused by or incurred during his active service, to include his reported exposure to field artillery and cannon blasts.

The examiner should specifically discuss the assignment of an H-1 profile at the separation examination, the appellant's lay contentions of noise exposure, the appellant's MOS, and his history of occupational noise exposure from welding and driving a truck.

Clearly-stated, fully-reasoned rationale for all opinions rendered must be provided.  If examination and/or testing is performed, all examination findings/testing results must also be provided.

5.  After the first three directives have been substantially complied with, schedule the appellant for an appropriate medical examination to determine the nature and etiology of any and all foot disabilities present, to include degenerative joint disease and pes planus (flat feet).  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the examination, and the examination report should include discussion of the appellant's documented medical history and assertions.  

All necessary tests and studies, to include imaging studies if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  A complete history should be obtained from the appellant, to specifically include information as to the pre-service existence of any foot disorder.

The February 1972 induction examination was essentially normal.  The appellant was seen in September and November 1972 for discoloration in the left foot, big toe, due to wearing shoes that were too small.  Hematoma was observed under the nail, and pressure was relieved.  The January 1974 separation examination was essentially normal.  The appellant was diagnosed with DJD at the MTP joint due to stress, and pes planus, in September 2003.  In December 2011, the appellant reported that his pes planus existed prior to active service and stated that being on his feet in full gear and doing exercises made his feet worse.

(a)  For each disorder diagnosed, the examiner should opine as to the following:

whether it is at least as likely as not (50 percent or greater probability) that such disorder was caused by or incurred during his active service, to include the September and November 1972 discoloration and hematoma, the appellant being on his feet in full gear, and the appellant doing exercises.

(b)  The examiner should opine as to whether there is clear and unmistakable (obvious or manifest) evidence that pes planus pre-existed service and, if so, whether there is clear and unmistakable (obvious or manifest) evidence that it was not aggravated (increased in severity beyond the natural progress of the disorder) therein. 

If pes planus (flat feet) or MTP joint DJD is not diagnosed, a fully-reasoned explanation as to why it was not diagnosed must be included, to include discussion of the previous diagnosis/diagnoses made. 

The examiner must specifically discuss the appellant's report that he had pes planus prior to active duty, the September and November 1972 clinical notes regarding left foot discoloration and hematoma, the September 2003 clinical note which states that MTP joint DJD was due to stress, and the appellant's lay contentions regarding stress on his feet during active service.

Clearly-stated, fully-reasoned rationale for all opinions rendered must be provided.  If examination and/or testing is performed, all examination findings/testing results must also be provided.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought is not granted, furnish the appellant and any appointed representative a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


